
	

114 HR 1640 : Department of Homeland Security Headquarters Consolidation Accountability Act of 2015
U.S. House of Representatives
2015-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1640
		IN THE SENATE OF THE UNITED STATES
		June 24, 2015Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To direct the Secretary of Homeland Security to submit to Congress a report on the Department of
			 Homeland Security headquarters consolidation project in the National
			 Capital Region, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Department of Homeland Security Headquarters Consolidation Accountability Act of 2015. 2.Report on Department of Homeland Security headquarters consolidation project (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security, in coordination with the Administrator of General Services, shall submit to the appropriate committees of Congress a report on the Department of Homeland Security headquarters consolidation project within the National Capital Region. Such report shall include each of the following:
 (1)A proposed occupancy plan for the consolidation project that includes specific information about which Department-wide operations, component operations, and support offices will be located at the site, the aggregate number of full-time equivalent employees projected to occupy the site, and schedule estimates for migrating operations to the site.
 (2)A comprehensive assessment of the current and future real property needed by the Department in the National Capital Region in order to carry out the mission of the Department to secure the homeland and defend the Nation against future acts of terrorism.
 (3)An analysis of the difference between the current and needed capital assets and facilities of the Department.
 (4)A current plan for construction of the headquarters consolidation at the St. Elizabeths campus that includes—
 (A)the estimated costs and schedule for the current plan; and (B)any estimated costs savings associated with reducing the scope of the consolidation project and increasing the use of existing capacity developed under the project.
 (5)A current plan for the leased portfolio of the Department in the National Capital Region that includes—
 (A)the total rentable square feet, number of personnel, and proposed utilization rates; (B)the replacement and consolidation plan, including—
 (i)an end-state vision that identifies which Department-wide operations, component operations, and support offices do not migrate to the St. Elizabeths campus and continue to operate at a property in the leased portfolio;
 (ii)the number of full-time equivalent employees who are expected to operate at each property, component, or office; and
 (iii)timing and anticipated leased terms, for leased space under the plan referred to in paragraph (4); and
 (C)the costs and benefits of leasing and construction alternatives for the headquarters consolidation project.
 (6)A detailed list of alternatives considered by the Department during the development of the plan referred to in paragraph (4), including the costs and benefits of alternatives to such plan.
 (b)Update of cost and schedule estimatesNot later than 180 days after date of the submittal of the report required by subsection (a), the Secretary, in coordination with the Administrator of General Services, shall complete the update of the cost and schedule estimates for the portions of the consolidation project that are not yet complete as of such date based on the information contained in the report. Consistent with the recommendation of the Government Accountability Office in GAO–14–648, such estimates shall conform to relevant Federal guidance for cost and schedule estimates.
			(c)Comptroller General review
 (1)Review requiredThe Comptroller General of the United States shall review the update of the cost and schedule estimates under subsection (b) to evaluate the quality and reliability of such estimates.
 (2)AssessmentNot later than 60 days after the completion of the update of the cost and schedule estimates under subsection (b), the Comptroller General shall report to the appropriate congressional committees on the results of the review required by paragraph (1).
 (d)DefinitionsIn this Act: (1)The term National Capital Region has the meaning given such term under section 2674(f)(2) of title 10, United States Code.
 (2)The term appropriate committees of Congress means the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Environment and Public Works of the Senate.
				
	Passed the House of Representatives June 23, 2015.Karen L. Haas,Clerk
